    Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 1 of 40 PageID #: 860



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                  )
In re
                                                  )
ZOHAR III, CORP., et al.,1                            Chapter 11
                                                  )
                                                      Bankruptcy Case No. 18-10512 (KBO)
                                                  )
                           Debtors.                   (Jointly Administered)
                                                  )
                                                  )
LYNN TILTON, et al.,                              )
                                                  )
                           Appellants,            )
          v.                                      )
                                                  )   No. 19 Civ. 1874 (MN)
ZOHAR III, CORP., et al.,
                                                  )
                           Appellees.             )
         and                                      )
                                                  )
MBIA Insurance Corporation,                       )
                           Intervenor Appellee.   )


                                   OPENING BRIEF OF APPELLANTS

    Dated: November 8, 2019

        COLE SCHOTZ P.C.                                  GIBSON, DUNN & CRUTCHER LLP
        Norman L. Pernick (No. 2290)                      Randy M. Mastro (admitted Pro Hac Vice)
        G. David Dean (No. 6403)                          Mary Beth Maloney (admitted Pro Hac
        Patrick J. Reilley (No. 4451)                     Vice)
        500 Delaware Avenue, Suite 1410                   Akiva Shapiro (admitted Pro Hac Vice)
        Wilmington, DE 19801                              200 Park Avenue
        Telephone: (302) 652-3131                         New York, NY 10166-0193
        Facsimile: (302) 652-3117                         Telephone: (212) 351-4000
        npernick@coleschotz.com                           Facsimile: (212) 351-4035
        ddean@coleschotz.com                              rmastro@gibsondunn.com
        preilley@coleschotz.com                           mmaloney@gibsondunn.com
                                                          ashapiro@gibsondunn.com
                                                          (Additional counsel on following page)


    1
       The Debtor-Appellees, and, where applicable, the last four digits of their taxpayer
   identification number, are as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059),
   Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261) (“Zohar III”), Zohar II 2005-1,
   Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119) (“Zohar I,” and together
   with Zohar II and Zohar III, the “Zohar Funds”). The Debtor-Appellees’ address is 3 Times
   Square, c/o FTI Consulting, Inc., New York, NY 10036.


   57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 2 of 40 PageID #: 861



                                           Robert Klyman (admitted Pro Hac Vice)
                                           333 South Grand Avenue
                                           Los Angeles, CA 90071-3197
                                           Telephone: (213) 229-7000
                                           Facsimile: (213) 229-70520
                                           rklyman@gibsondunn.com

                                           Monica K. Loseman (admitted Pro Hac
                                           Vice)
                                           1801 California Street, Suite 4200
                                           Denver, CO 80202-2642
                                           Telephone: (303) 298-5784
                                           Facsimile: (303) 313-2828
                                           mloseman@gibsondunn.com

                                           Counsel to Appellants Lynn Tilton and the
                                           Patriarch Stakeholders




57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 3 of 40 PageID #: 862



                                                  TABLE OF CONTENTS

                                                                                                                                    Page

SUMMARY OF ARGUMENT ..................................................................................................... 1

BASIS OF APPELLATE JURISDICTION................................................................................... 5

ISSUES PRESENTED................................................................................................................... 6

STANDARD OF APPELLATE REVIEW .................................................................................... 6

STATEMENT OF THE CASE...................................................................................................... 7

          I.         Ms. Tilton Creates the Zohar Funds. ..................................................................... 7

          II.        Ms. Tilton Files the Chapter 11 Cases in Order to Lift the Cloud of
                     Litigation and Unlock the Zohar Funds’ Value. .................................................... 8

          III.       The Parties Enter into a Settlement Agreement that Provides a
                     Fifteen-Month Reprieve from Litigation While the Parties Work
                     Jointly to Monetize the Group A Portfolio Companies. ........................................ 9

          IV.        The Parties Repeatedly Confirm Their Understanding that the Joint
                     Monetization Process Is Limited to a Period of Fifteen Months. ........................ 13

          V.         The Zohar Funds Reverse Course and Seek to Indefinitely Extend
                     Ms. Tilton’s Joint Monetization Obligation......................................................... 14

ARGUMENT .............................................................................................................................. 17

          I.         The Bankruptcy Court Erred in Failing to Give Effect to the Entire
                     Settlement Agreement, Expressly Incorporated by Paragraph 12,
                     Which Unambiguously Limits the Joint Monetization Process to the
                     Fifteen Month Window. ....................................................................................... 17

          II.        The Bankruptcy Court Erred in Interpreting the Settlement Agreement
                     in a Manner that Nullifies Essential Terms of the Parties’ Agreement. .............. 22

          III.       The Bankruptcy Court Erred in Adopting an Interpretation of the
                     Settlement Agreement that Produces Absurd Results. ........................................ 25

          IV.        At the Very Least, the Settlement Agreement Is Ambiguous as to the
                     Length of Ms. Tilton’s Joint Monetization Obligation, in which Case
                     this Court Should Vacate the Order and Remand for Further Proceedings. ........ 29

CONCLUSION ............................................................................................................................ 32



                                                                     i
57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 4 of 40 PageID #: 863



                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

2009 Caiola Family Trust v. PWA LLC,
   No. 8028, 2014 WL 1813174 (Del. Ch. Apr. 30, 2014) ......................................................4, 27

AgroFresh Inc. v. MirTech, Inc.,
   257 F. Supp. 3d 643 (D. Del. 2017) ...............................................................................4, 25, 29

In re Catholic Diocese of Wilmington, Inc.,
    484 B.R. 629 (D. Del. 2012) ......................................................................................................6

In re Cendant Corp. Sec. Litig.,
    181 F. App’x 206 (3d Cir. 2006) .............................................................................................17

Century Glove, Inc. v. First Am. Bank,
   860 F.2d 94 (3d Cir. 1988).........................................................................................................5

Charney v. Am. Apparel, Inc.,
   No. 11098, 2015 WL 5313769 (Del. Ch. Sept. 11, 2015) .................................................25, 28

Chi. Bridge & Iron Co. N.V. v. Westinghouse Elec. Co. LLC,
   166 A.3d 912 (Del. 2017) ..................................................................................................17, 18

In re Cont'l Airlines,
    203 F.3d 203 (3d Cir. 2000).......................................................................................................6

Coyne v. Fusion Healthworks, LLC,
   No. 2018-0011, 2019 WL 1952990 (Del. Ch. Apr. 30, 2019) .................................................30

D GYMS, LLC. v. Robino-Bay Court Plaza, LLC,
   No. 3649, 2009 WL 196299 (Del. Ch. Jan. 15, 2009) .............................................................18

Del. Exp. Shuttle, Inc. v. Older,
   No. 19596, 2002 WL 31458243 (Del. Ch. Oct. 23, 2002).......................................................22

Dillman v. Chaffinch,
    2003 WL 22415874 (D. Del. Oct. 2, 2003) .............................................................................16

E.I. du Pont de Nemours & Co., Inc. v. Shell Oil Co.,
    498 A.2d 1108 (Del. 1985) ............................................................................................2, 17, 20

Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co.,
  547 U.S. 651 (2006) ...................................................................................................................5



                                                                    ii
57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 5 of 40 PageID #: 864



                                               TABLE OF AUTHORITIES
                                                     (continued)

                                                                                                                               Page(s)

Hudson v. D. & V. Mason Contractors, Inc.,
   252 A.2d 166 (Del. Super. Ct. 1969) .......................................................................2, 18, 20, 21

In re Innkeepers USA Trust,
    442 B.R. 227 (S.D.N.Y. 2010).................................................................................................28

Intel Corp. v. Broadcom Corp.,
    173 F. Supp. 2d 201 (D. Del. 2001) .........................................................................................23

In re Klaas,
    858 F.3d 820 (3d Cir. 2017).......................................................................................................5

Martin Marietta Materials, Inc. v. Vulcan Materials Co.,
  68 A.3d 1208 (Del. 2012) ..................................................................................3, 22, 23, 24, 25

Miramar Police Officers’ Ret. Plan v. Murdoch,
   No. 9860, 2015 WL 1593745 (Del. Ch. Apr. 7, 2015) ............................................................26

Osborn v. Kemp,
   991 A.2d 1153 (Del. 2010) ................................................................................3, 22, 25, 26, 29

In re Owens Corning,
    419 F.3d 195 (3d Cir. 2005).......................................................................................................5

In re Ryckman Creek Res., LLC,
    No. 16-10292, 2018 WL 4178692 (Bankr. D. Del. Aug. 29, 2018) ........................................21

Salamone v. Gorman,
   106 A.3d 354 (Del. 2014) ....................................................................................................4, 30

Sonitrol Holding Co. v. Marceau Investissements,
   607 A.2d 1177 (Del. 1992) ..................................................................................................3, 22

In re Stone & Webster,
    558 F.3d 234 (3d Cir. 2009).................................................................................................1, 17

Sunline Comm. Carriers, Inc. v. CITGO Petroleum Corp.,
   206 A.3d 836 (Del. 2019) ....................................................................................................4, 30

Toibb v. Radloff,
   501 U.S. 157 (1991) .................................................................................................................28

Wayne Land & Mineral Grp. LLC v. Del. River Basin Comm’n,
  894 F.3d 509 (3d Cir. 2018).......................................................................................................6

                                                                   iii
57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 6 of 40 PageID #: 865



                                              TABLE OF AUTHORITIES
                                                    (continued)

                                                                                                                            Page(s)

In re White Beauty View, Inc.,
    841 F.2d 524 (3d Cir. 1988).......................................................................................................5

Zohar II 2005-1 Ltd. v. FSAR Holdings, Inc.,
   No. 12946, 2017 WL 6761234 (Del. Ch. Dec. 29, 2017), aff’d FSAR
   Holdings, Inc. v. Zohar II 2005-1, Ltd., No. 6, 2018 (Del. Jan. 26, 2018) ................................7




                                                                  iv
57772/0001-18123989v1
    Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 7 of 40 PageID #: 866



                                      SUMMARY OF ARGUMENT

         Lynn Tilton and the Patriarch Stakeholders (collectively, “Patriarch” or “Appellants”)2

appeal from the Bankruptcy Court’s order, A-1 (“Order”),3 which is premised on a fundamental

misinterpretation of the Settlement Agreement governing the Chapter 11 Cases (defined below).

The Settlement Agreement was intended to provide a 15-month “breathing spell” from

value-destructive litigation (the “15 Month Window”), so that adversarial parties could lay down

arms, and over that limited period of time, work together to try to monetize certain companies (the

“Group A Portfolio Companies”) through a joint process that would maximize value for all

stakeholders.      See infra p. 10.    Upon expiration of the 15 Month Window, the Settlement

Agreement contemplates restoring the parties to the status quo ante: litigation is permitted to

resume, and the mandatory joint monetization process ceases. The Bankruptcy Court’s Order—

issued by a judge who had no involvement in the endorsement of the Settlement Agreement in the

first place—turns that core compromise “on its head.” In re Stone & Webster, 558 F.3d 234, 246

(3d Cir. 2009). It, in essence, forces Ms. Tilton into indentured servitude by requiring her to

continue to engage in mandatory joint monetization efforts for the Group A Portfolio Companies

long after expiration of the 15 Month Window—and potentially for the rest of her life—for no

additional compensation, and under circumstances that render successful monetization all but

impossible, as litigation resumes between the parties. By directing such a result, this Order

contravenes well-established Delaware law and the parties’ intent, as reflected within the four

corners of the Settlement Agreement. The Order should therefore be reversed or, at a minimum,

discovery ordered and parole evidence considered in resolving this critical issue.


2
  Capitalized terms not otherwise defined have the meanings ascribed to them in the parties’
Settlement Agreement. A-126–135 (“Settlement Agreement” or “Settlement Agmt.”).
3
     Citations to the form “A-__” are to the Appendix being filed herewith.

                                                  1
57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 8 of 40 PageID #: 867



         First, the Bankruptcy Court erred by misreading a “particular portion” of the Settlement

Agreement, Paragraph 12, in a manner that “runs counter to the agreement’s overall scheme [and]

plan.” Id. (quoting E.I. du Pont de Nemours & Co., Inc. v. Shell Oil Co., 498 A.2d 1108, 1113

(Del. 1985)). Paragraph 12 required that Ms. Tilton and the Zohar Funds’ Chief Restructuring

Officer (“CRO”) “work jointly as outlined herein”—i.e., during the 15 Month Window only—“to

monetize the Group A Portfolio Companies” unless (i) “the parties each agree in writing to

terminate this settlement agreement . . . in their sole respective discretion” or (ii) certain

stakeholders are repaid “in [f]ull,” in which case the joint monetization process would have

terminated earlier. Settlement Agmt. ¶ 12 (emphasis added). Paragraph 12’s use of the phrase

“herein” “calls special attention to the cardinal rule that one paragraph in a contract cannot be read

in isolation, but must be read within the context of the entire instrument.” Hudson v. D. & V.

Mason Contractors, Inc., 252 A.2d 166, 169 (Del. Super. Ct. 1969) (emphasis added). The

Bankruptcy Court erred by interpreting Paragraph 12 without regard to numerous provisions in the

Settlement Agreement that limit the joint monetization process for the Group A Portfolio

Companies to a period of 15 months—including Paragraph 14, which references “the 15 Month

Window . . . with respect to the Monetization Process”—which are expressly incorporated into

Paragraph 12 through its use of the phrase “herein.” When Paragraph 12 is properly interpreted in

light of these provisions and consistent with the Settlement Agreement’s “overall scheme,” E.I. du

Pont, 498 A.2d at 1113—a 15-month reprieve from hostilities to allow the parties to engage in

joint monetization efforts of equal duration—it is clear that the provision sets out the circumstances

in which the joint monetization process could have terminated before the expiration of the

15 Month Window. It does not override the overarching temporal limitation by extending Ms.




                                                  2
57772/0001-18123989v1
 Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 9 of 40 PageID #: 868



Tilton’s joint monetization obligation indefinitely beyond the 15 Month Window. See infra Arg.

Pt. I.

         Second, the Bankruptcy Court erroneously endorsed an interpretation of Paragraph 12 that

effectively nullifies numerous other provisions of the Settlement Agreement, in contravention of

a “cardinal rule” of Delaware contract interpretation requiring that “all contract provisions be

harmonized and given effect where possible.” Martin Marietta Materials, Inc. v. Vulcan Materials

Co., 68 A.3d 1208, 1221 (Del. 2012). For example, the Bankruptcy Court’s Order eviscerates

large swaths of Paragraph 25: The Order effectively requires Ms. Tilton to retain authority on

behalf of the Group A Portfolio Companies, as their director, manager, and officer, as applicable,

so that she can continue working to jointly monetize them. If Ms. Tilton is removed from these

companies, there cannot be a joint monetization process—full stop. The Order is thus in conflict

with, and nullifies, the CRO’s authority, under Paragraph 25, to “tak[e] action to remove [Ms.

Tilton]” from her positions at the Group A Portfolio Companies, upon expiration of the 15 Month

Window (though Patriarch maintains that there are at present no grounds for removal). And the

Order renders “illusory or meaningless” the 15-month limitation contained in various provisions

that form the building blocks of the joint monetization process, as those provisions must be

effectively extended concurrently with the ongoing joint monetization process that the Order

compels in order for the joint monetization process to have any chance of succeeding, as the CRO

has previously admitted. Sonitrol Holding Co. v. Marceau Investissements, 607 A.2d 1177, 1183

(Del. 1992); see infra Arg. Pt. II (discussing Settlement Agmt. ¶¶ 6, 9, 14, 15, 25) & Arg. Pt. III.

         Third, the Bankruptcy Court’s interpretation of the Settlement Agreement produces absurd

results that “no reasonable person would have accepted when entering the contract.” Osborn v.

Kemp, 991 A.2d 1153, 1160–61 (Del. 2010). “It stretches the bounds of reason to conclude” that



                                                 3
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 10 of 40 PageID #: 869



Ms. Tilton, a sophisticated businesswoman with a multitude of responsibilities outside of the

Chapter 11 Cases, would have agreed to assume a potentially interminable joint monetization

obligation—and for no ongoing compensation. See id.; see also, e.g., 2009 Caiola Family Trust

v. PWA LLC, No. 8028, 2014 WL 1813174, at *10–11 (Del. Ch. Apr. 30, 2014) (rejecting

interpretation that “would produce arguably absurd results”). Ms. Tilton has experienced firsthand

the impossibility of unlocking value the Portfolio Companies’ value amidst the suffocating cloud

of litigation. She has invested hundreds of millions of dollars and years of her life working to turn

around the Group A Portfolio Companies (as well as so-called Group B Portfolio Companies,

which are collectively referred to as the “Portfolio Companies”). It is inconceivable that she would

have agreed to a potentially endless obligation to work jointly to monetize the Group A Portfolio

Companies—with a CRO that otherwise has no right to participate in the sale of those companies—

after the stay of litigation she received in exchange has expired, value-depressive litigation is

permitted to resume (including actions concerning ownership of those companies), and any

prospect of successful joint monetization is effectively foreclosed. The Court should refuse to

adopt an interpretation of the Settlement Agreement that imposes such an absurd obligation and

result, which no “reasonable person would have accepted” when “entering the contract.”

AgroFresh Inc. v. MirTech, Inc., 257 F. Supp. 3d 643, 656 (D. Del. 2017); see infra Arg. Pt. III.

         Fourth, the Bankruptcy Court erred by failing to find that, at the very least, Paragraph 12

is “susceptible to more than one reasonable interpretation” when read “in the context of the overall

structure of the contract.” Salamone v. Gorman, 106 A.3d 354, 374 (Del. 2014). Patriarch’s

reading of Paragraph 12 is the only reasonable one. At a minimum, however, Patriarch has

identified “conceivably conflicting terms” that “cannot be indisputably reconciled” without resort

to extrinsic evidence. Sunline Comm. Carriers, Inc. v. CITGO Petroleum Corp., 206 A.3d 836,



                                                  4
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 11 of 40 PageID #: 870



839–40 (Del. 2019). Accordingly, before adopting the Zohar Funds interpretation, the Bankruptcy

Court should have permitted Patriarch to obtain, and should have considered, extrinsic evidence

regarding the parties’ intent, including the Zohar Funds’ own representations, in prior court filings,

that the joint monetization process was limited to a period of 15 months. See infra Arg. Pt. IV.

         For these reasons, and as set forth in more detail below, the Court should reverse the

Bankruptcy Court’s Order or vacate the Order and remand for further proceedings.

                           BASIS OF APPELLATE JURISDICTION

         This Court has jurisdiction to hear appeals from all “final judgments, orders, and decrees”

of the Bankruptcy Court pursuant to 28 U.S.C. § 158(a)(1). “Congress has long provided that

orders in bankruptcy cases may be immediately appealable if they finally dispose of discrete

disputes within the larger case.” Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., 547 U.S. 651,

657 n.3 (2006) (internal quotation marks and citation omitted). The Third Circuit “take[s] a

pragmatic approach” to finality in the bankruptcy context by “examin[ing] the practical effect of

the court’s ruling.” In re Klaas, 858 F.3d 820, 826 (3d Cir. 2017). Bankruptcy orders concerning

“issues central to the progress of the bankruptcy petition,” and issues “likely to affect the

distribution of the debtor’s assets, or the relationship among the creditors,” are routinely treated as

final. In re Owens Corning, 419 F.3d 195, 203 (3d Cir. 2005) (quoting Century Glove, Inc. v. First

Am. Bank, 860 F.2d 94, 98 (3d Cir. 1988)). The purpose of this relaxed standard is to avoid

“wast[ing] time and resources” by “delay[ing] resolution of discrete claims.” Id. (quoting In re

White Beauty View, Inc., 841 F.2d 524, 526 (3d Cir. 1988)). The Bankruptcy Court’s Order here

decides a discrete legal dispute as to the parties’ joint monetization obligations, and it governs

disposition of the estate’s assets and relationships among the creditors and debtors. The Order is

thus final and this Court has jurisdiction over the appeal.



                                                  5
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 12 of 40 PageID #: 871



                                       ISSUES PRESENTED

         1.       Did the Bankruptcy Court err in interpreting the parties’ Settlement Agreement to

require that Ms. Tilton’s obligation to work jointly with the Debtors’ Chief Restructuring Officer

to monetize the Group A Portfolio Companies extends beyond the 15 Month Window set out in

the Settlement Agreement?

         2.       Did the Bankruptcy Court err in holding that the terms governing the duration of

Ms. Tilton’s obligation to work jointly with the Debtors’ Chief Restructuring Officer to monetize

the Group A Portfolio Companies, when considered in the context of the overall structure of the

Settlement Agreement, are not susceptible to more than one reasonable interpretation, such that

discovery should have been permitted and extrinsic evidence should have been admitted to resolve

any contractual ambiguity?

                             STANDARD OF APPELLATE REVIEW

         This Court “review[s] the Bankruptcy Court’s legal determinations de novo, its factual

findings for clear error, and its exercises of discretion for abuse thereof.” In re Cont'l Airlines,

203 F.3d 203, 208 (3d Cir. 2000) (citation omitted); see also In re Catholic Diocese of Wilmington,

Inc., 484 B.R. 629, 631 (D. Del. 2012) (“In undertaking a review of the issues on appeal, the court

applies a clearly erroneous standard to the bankruptcy court’s findings of fact and a plenary

standard to that court’s legal conclusions.”). The Bankruptcy Court’s Order was based solely on

a legal determination as to the purported meaning of the parties’ Settlement Agreement. See A-6

at lines 1–10; A-17 at lines 1–18; accord Order at 2. Accordingly, this Court’s review of that

Order is de novo. Wayne Land & Mineral Grp. LLC v. Del. River Basin Comm’n, 894 F.3d 509,

528 (3d Cir. 2018) (“[C]ontract construction is a question of law reviewed de novo.”).




                                                  6
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 13 of 40 PageID #: 872



                                 STATEMENT OF THE CASE

         I.       Ms. Tilton Creates the Zohar Funds.

         Ms. Tilton created and founded the Zohar Funds, which were innovative distressed debt

collateralized loan obligations (“CLOs”). A-23–24. The Zohar Funds raised capital by issuing

notes to noteholders who were, in exchange, entitled to interest payments over time, plus return of

their principal at the maturity date. A-22–23. From the Zohar Funds’ inception to present, Ms.

Tilton has remained their sole owner, through entities she owns (directly or ultimately). A-22.

The Zohar Funds’ assets are primarily loans to distressed companies (the Portfolio Companies).

A-23. These loans were originated principally to undervalued, iconic American brands in need of

capital and sound management strategy in order to rescue the businesses and restore value, creating

and preserving jobs in America. Id. In addition, the Zohar Funds hold “equity upside” interests

in the Portfolio Companies, entitling them to certain percentages of the net proceeds of a sale of a

company—which funds would flow through the Zohar Funds’ waterfall to make outstanding

principal and interest payments on the Zohar Funds’ notes before any residual value is paid to Ms.

Tilton as the Zohar Funds’ ultimate owner—while Ms. Tilton and her affiliates beneficially own

all or almost all of the equity in the Portfolio Companies. Id.4

         Ms. Tilton has been—and remains—actively involved in the management of the Portfolio

Companies. A-23–24. She serves as CEO for certain Portfolio Companies and is a board member

or manager of each Portfolio Company (and, in most cases, the sole board member or manager).


 4
    As detailed infra, Statement of the Case (“SOC”), Pt. II, Ms. Tilton’s beneficial ownership and
control of the Portfolio Companies has been disputed in various pending actions. One trial court
issued an adverse control and ownership decision as to three Portfolio Companies, but that judge
stayed his own decision pending appeal upon finding that Patriarch’s appeal raised “serious legal
questions” “worthy of consideration by [the Delaware] Supreme Court.” Amended Order, Zohar
II 2005-1 Ltd. v. FSAR Holdings, Inc., No. 12946, 2017 WL 6761234, at *1 (Del. Ch. Dec. 29,
2017), aff’d FSAR Holdings, Inc. v. Zohar II 2005-1, Ltd., No. 6, 2018 (Del. Jan. 26, 2018). That
appeal was subsequently stayed by the filing of these Chapter 11 Cases, and remains pending.

                                                 7
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 14 of 40 PageID #: 873



Id. Ms. Tilton has personally invested in and loaned hundreds of millions of dollars to the Portfolio

Companies. A-30. Through Ms. Tilton’s ownership and control of the Portfolio Companies, she

has implemented long-term turnaround plans; over the years, she has successfully revitalized and

sold a number of companies, while her work at others continues to maximize their value. A-23–

24; see also A-38–45.

        II.       Ms. Tilton Files the Chapter 11 Cases in Order to Lift the Cloud of Litigation
                  and Unlock the Zohar Funds’ Value.

         On March 11, 2018, in her capacity as sole director of each of the Zohar Funds, Ms. Tilton

voluntarily filed for Chapter 11 bankruptcy (the “Chapter 11 Cases”). See A-25. Prior to the

bankruptcy, the Zohar Funds and various stakeholders were mired in protracted litigation across a

variety of courts and jurisdictions. The flood of litigation was instigated by MBIA Insurance Corp.

(“MBIA”), as the controlling party for Zohar I and Zohar II, and the controlling class of

noteholders for Zohar III (the “Zohar III Controlling Class”).5         See A-56.    Those actions

precipitated responsive actions by Ms. Tilton and her entities. A-88. The torrent of litigation

included more than a dozen cases, most of which were pending at the time of the bankruptcy filing,

that raised complex legal issues and involved virtually all Zohar Fund stakeholders. Id. Among

those cases were numerous actions seeking declarations as to which party properly controls and

beneficially owns the Portfolio Companies, and a now-dismissed civil RICO claim against

Patriarch alleging all manner of unsubstantiated wrongdoing, in response to which Patriarch filed

claims and actions of its own.6


 5
    Although the actions were brought nominally on behalf of the Zohar Funds, the litigation was
pursued by the Zohar Funds’ collateral manager at the time, Alvarez & Marsal Zohar Management
(“AMZM”), at the direction of MBIA and the Zohar III Controlling Class. A-24–25.
  6
    See Zohar II 2005-1, Ltd. v. FSAR Holdings, Inc., No. 12946-VCS (Del. Ch.) (the “Delaware
225 Action”); Zohar CDO 2003-1, Ltd. et al. v. Patriarch Partners, LLC et al., No. 1:17-cv-00307-
WHP (S.D.N.Y.); Tilton v. Zohar CDO 2003-1, Ltd., No. CV-02017-013549 (Ariz. Sup. Ct.);


                                                 8
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 15 of 40 PageID #: 874



         The litigation cast a cloud of uncertainty over the Portfolio Companies, rendering them

unable to obtain critical financing and stalling negotiations with potential buyers and lenders.

A-24–25. As a result, the Zohar Funds were unable to realize the value of their assets: loans to,

and equity upside interests in, the Portfolio Companies. Id.

         Ms. Tilton, in her role as each Zohar Fund’s sole director, thus elected to file the Chapter 11

Cases in order to lift the intractable cloud of value-destroying litigation that had engulfed the Funds

and the Portfolio Companies. A-25. In particular, the Chapter 11 Cases were intended to provide

the Zohar Fund stakeholders with an opportunity to find a mutually agreeable path forward in

unlocking and maximizing the value of the Zohar Funds’ assets. A-25; A-83.

       III.       The Parties Enter into a Settlement Agreement that Provides a Fifteen-Month
                  Reprieve from Litigation While the Parties Work Jointly to Monetize the
                  Group A Portfolio Companies.

         Immediately upon commencement of the Chapter 11 Cases, MBIA and the Zohar III

Controlling Class filed, directly and through AMZM, a series of motions seeking to dismiss the

Chapter 11 Cases and otherwise impose their will on the proceedings. See A-88–89 (summarizing

various disputes). Ultimately, the parties agreed to mediate. See A-89–90.

         Over nearly four full days of mediation, the Zohar Funds, Ms. Tilton, the Patriarch

Stakeholders, MBIA, and the Zohar III Controlling Class drafted a term sheet. A-90. At the time

the term sheet was completed, the parties intended that a more comprehensive settlement

agreement would follow—as noted in the term sheet itself—which would more thoroughly spell

out the entire understanding among the parties. See A-135, ¶ 30 (“The foregoing terms shall be




Tilton et al. v. Zohar III, Ltd., et al., No. BC683129 (Cal. Sup. Ct.); Tilton et al. v. Zohar CDO
2003, Ltd. et al., No. 17-016240-CB (Mich. Cir. Ct.); Zohar CDO 2003-1, Ltd. et al. v. Croscill
Home et al., No. 1:17-cv-01797-JFB-SRF (D. Del.); Zohar CDO 2003-1, Ltd. et al. v. Octaluna
LLC et al., No. 1:18-cv-00108-JFB-SRF (D. Del.).

                                                   9
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 16 of 40 PageID #: 875



memorialized in a confidential stipulation filed under seal and entry of an order by [the Bankruptcy

Court], on terms and conditions satisfactory to the parties.”). For example, the term sheet included

certain placeholders. See, e.g., A-129, ¶ 4. But a separate stipulation was never completed.

Instead, on May 21, 2019, the Bankruptcy Court (Sontchi, J.) entered an order approving the

mediation term sheet as the parties’ “Settlement Agreement.” A-122–25.

         The fundamental structure of the deal embodied in the Settlement Agreement was that there

would be a mandatory joint monetization process for a finite period of time, during which time the

parties would lay down arms and cooperate in certain ways. If sufficient funds were not collected

through the joint monetization process during the agreed-upon 15-month time period, the joint

monetization would end and the parties would return to the status quo ante, with all rights reserved.

         In seeking approval of the Settlement Agreement, the Zohar Funds represented that the

“Chapter 11 cases” were filed “to obtain a breathing spell from several contentious pending

litigations and to create a process to monetize the Debtors’ assets through sales or refinancings of

the Debtors’ interests in the Portfolio Companies” so that they could “unlock and maximize value

for the benefit of all the Debtors’ stakeholders.” A-86. The Zohar Funds reported that “[t]he

settlement reached by the Parties provides the framework for the Debtors to do just that, despite

the contentious start to these cases.” Id. And, in fact, the Settlement Agreement did exactly what

the Debtors described—it implemented a 15-month “breathing spell” from litigation (the 15 Month

Window), id., during which Ms. Tilton and the Zohar Funds’ CRO would together engage in a

“process to monetize the Debtors’ assets” through sales or refinancings, id.7



 7
    The parties also agreed that, if certain conditions were met, the 15 Month Window would be
extended to a period of 18 months (the “18 Month Extended Window”). See Settlement Agmt.
at 1. Because those conditions were not met, the 15 Month Window was not extended, and this
brief thus refers only to the 15 Month Window unless quoting from the Settlement Agreement or
another filing in which the 18 Month Extended Window is referenced.

                                                 10
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 17 of 40 PageID #: 876



         As relevant here, the Settlement Agreement requires that these parties—Ms. Tilton and the

Zohar Funds’ CRO—participate during the 15 Month Window in a mandatory joint monetization

process for the Group A Portfolio Companies, unless certain conditions were met prior to the

expiration of that 15 month period. Specifically, the Settlement Agreement provides:

                  Tilton and the CRO shall work jointly as outlined herein to monetize
                  the Group A Portfolio Companies until such times as the (i) parties
                  each agree in writing to terminate this settlement, such agreement to
                  be granted or withheld in their sole respective discretion or (ii) the
                  Full Payment Date.

Settlement Agmt. ¶ 12 (emphasis added).8

         In numerous other provisions, the Settlement Agreement expressly outlines—the

aforementioned “as outlined herein”—the contours and essential components of, prerequisites to,

and parties’ respective obligations during, the joint monetization process, almost all of which are

expressly limited to the 15 Month Window:

                 “[D]uring the 15 Month Window . . . the New Agent shall not have the ability to
                  take any action, declare any default or exercise any remedy with respect to any
                  Group A Portfolio Company (other than for prospective non-payment of interest)
                  or any Group B Portfolio Company and subject to the tolling of claims and other
                  terms hereof.” Settlement Agmt. ¶ 6 (emphasis added).

                 “During the 15 Month Window . . . all parties agree that no action shall be taken
                  to remove Tilton from any such position” “as director, manager and officer, as
                  applicable, of the Group A Portfolio Companies.” Id. ¶ 9 (emphases added).

                 “The 225 Action remains subject to the stay subject to satisfaction of the 15
                  Month Window. The Status Quo Orders entered in the 225 Action are held in
                  abeyance and shall have no effect during the 15 Month Window . . . with respect
                  to the Monetization Process involving any Group A Portfolio Company.” Id.
                  ¶ 14 (emphases added).




 8
    The “Full Payment Date” is defined as “[t]he date on which the parties or the classes of
noteholders on Exhibit A [to the Settlement Agreement] are [p]aid in [f]ull.” Settlement Agmt.
at 1.

                                                   11
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 18 of 40 PageID #: 877



                 “[A]ny litigation, claim, motion, or contested matter that was or could have been
                  brought prior to the date hereof, and (b) any litigation, claim, motion, or contested
                  matter that could be brought after the date hereof arising from any facts, acts, or
                  omissions that first arose prior to the date hereof, shall be stayed during the 15-
                  Month Window, with appropriate protections so there is no prejudice to any
                  party.” Id. ¶ 15 (emphases added).

                 “All causes of action among the Debtors, Other Stakeholders and Patriarch
                  Stakeholders (including any of their affiliates or agents) with respect to the
                  Debtors, the Group A Portfolio Companies and the Group B Portfolio Companies
                  shall be tolled during the 15 Month Window . . . and all parties’ respective
                  rights shall be reserved with respect thereto, including with respect to venue and
                  jurisdiction.” Id. ¶ 19 (emphases added).

                 “Tilton represents that the Group A Portfolio Companies and the Group B
                  Portfolio Companies will be operated in the ordinary course of business during
                  the 15 Month Window. . . . During the 15 Month Window, the Group A Portfolio
                  Companies and the Group B Portfolio Companies . . . shall be authorized to []
                  enter into financing transactions with affiliates on market terms, subject to first
                  consulting with the CRO or [] issue new equity . . . subject to first consulting
                  with the CRO.” Id. ¶ 20 (emphases added).

                 “Upon the expiration of the 15 Month Window, the Independent Director/CRO
                  may take all necessary and appropriate action in the best interests of the Zohar
                  Funds without any restriction herein or otherwise, including, but not limited to . . .
                  taking action to remove Tilton as a director or manager of the Group A Portfolio
                  Companies, or the Group B Portfolio Companies . . . Upon the expiration of the
                  15 Month Window, all parties to the chapter 11 cases shall have and may
                  exercise any and all rights available under applicable law.” Id. ¶ 25 (emphases
                  added).

         Within this framework governing the joint monetization process during the 15 Month

Window, the Settlement Agreement further provides:

                 “[TBD: CRO and LT will develop reasonable process milestones related to hiring
                  bankers, . . . .]” Id. ¶ 4.

                 “The Independent Director will retain a CRO to participate in the process to
                  monetize the Debtors’ interests in the Group A Portfolio Companies, whether
                  through sale or refinancing (the ‘Monetization Process’).” Id. ¶ 10.

                 “With full and joint authority, Independent Director/CRO, with full authority on
                  behalf of the Debtors, and Tilton, with full authority on behalf of the Group A
                  Portfolio Companies, will conduct a process to monetize the Group A Portfolio
                  Companies and the Group B Portfolio Companies. It is acknowledged that the
                  CRO will act in the best interests of the Zohar Funds, and Tilton in the best

                                                   12
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 19 of 40 PageID #: 878



                  interests of the Group A Portfolio Companies. . . . [I]n no event shall the CRO
                  interfere in any way with the operations of the Group A Portfolio Companies and
                  the Group B Portfolio Companies.” Id. ¶ 10.

         Finally, the Settlement Agreement provides that Ms. Tilton and the CRO will “negotiate

in good faith on how to monetize the Group B Portfolio Companies” if the Zohar Funds’

noteholders are not repaid in full by the end of the 15 Month Window. See id. ¶ 3. Notably, the

Group B Portfolio Companies were not referenced in Paragraph 12 of the Settlement Agreement.

       IV.        The Parties Repeatedly Confirm Their Understanding that the Joint
                  Monetization Process Is Limited to a Period of Fifteen Months.

         Until recently, the Zohar Funds had never disputed that the joint monetization process was

restricted to a period of fifteen months. To the contrary, the Zohar Funds repeatedly confirmed

their understanding that the joint monetization process was limited to the Settlement Agreement’s

15 Month Window. For example, the Zohar Funds represented that:

                  [T]he Debtors and their stakeholders . . . have achieved . . . a global
                  resolution of their differences through an agreed-upon process to
                  monetize the Debtors’ assets over the next 15 and 18 months . . . .

                  The Settlement Agreement provides that the Debtors shall have an
                  initial period of 15 months to monetize their assets (the “15-Month
                  Window”), which is automatically extended for an additional three
                  (3) months (the “18-Month Window”), if each of MBIA and the
                  Zohar III Claims receive 50% of the Paid in Full amount within the
                  15-Month Window. See Settlement Agreement ¶ 29. The
                  Settlement Agreement provides that all litigation, motions, and
                  contested matters between the parties to the Settlement Agreement
                  are stayed and tolled during the 15-Month or 18-Month Window, as
                  applicable, with all parties’ rights reserved.

A-164–65; A-167–68 (emphases added); accord A-208–09. And in seeking approval of the

Settlement Agreement, the Zohar Funds linked the joint monetization process to the “breathing

room” afforded by the Settlement Agreement’s fifteen-month stay. See supra SOC Pt. III; see also

A-149 at lines 2–4 (counsel for the Zohar Funds, representing in connection with the Settlement



                                                    13
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 20 of 40 PageID #: 879



Agreement that “[a]ll litigation [would] be stayed and the parties’ rights [] reserved for between

15 and 18 months”).

         Patriarch similarly confirmed—in a motion filed long before this dispute arose—that the

Settlement Agreement “provides for a fifteen or eighteen month stay of all litigation, during

which time the Debtors and Tilton, on behalf of the Portfolio Companies, are to conduct a joint

monetization process.” A-186–87 (emphases added). Tellingly, the Zohar Funds did not take

issue with Patriarch’s unequivocal description of the Settlement Agreement’s “joint monetization

process” as limited to the same duration as its “stay of all litigation.” To the contrary, they filed a

statement in support of the relief requested in Patriarch’s motion. A-201–04.

        V.        The Zohar Funds Reverse Course and Seek to Indefinitely Extend Ms. Tilton’s
                  Joint Monetization Obligation.

         Following the Bankruptcy Court’s approval, in May 2018, of the parties’ mediation term

sheet as the governing Settlement Agreement, Ms. Tilton invested her full effort into the joint

monetization process, at great personal expense. A-589. Notwithstanding Ms. Tilton’s efforts,

the joint monetization process proved largely disappointing. See id.; A-530 (the Zohar Funds’

Independent Director, noting that “the sales process ha[d] proven exceedingly difficult [even]

without any distraction from litigation”).

         In the final weeks before the Settlement Agreement’s 15 Month Window expired, the

Zohar Funds took the position, for the first time, that the mandatory joint monetization of the

Group A Portfolio Companies was not limited to the 15 Month Window. On August 7, 2019, the

Zohar Funds filed with the Bankruptcy Court a motion seeking to compel Ms. Tilton to continue

the joint monetization process until the parties mutually agreed to terminate the Settlement

Agreement or the Zohar Funds’ noteholders were repaid in full. See A-222–59. The Zohar Funds’




                                                  14
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 21 of 40 PageID #: 880



motion was premised on their (erroneous) reading of Paragraph 12 of the parties’ Settlement

Agreement. See id.

         In response to that motion, Patriarch sought discovery to confirm the parties’ intent and

understanding that the joint monetization process would cease upon expiration of the 15 Month

Window. See A-262–86; A-308–525; A-577-603. But the Zohar Funds refused to participate in

any discovery on the subject, and the Bankruptcy Court ultimately did not allow that discovery to

proceed. See A-569. Instead, the Bankruptcy Court ruled that it would first address the question

of whether the Settlement Agreement was ambiguous as to the length of the joint monetization

process. A-569 at lines 22–25.

         On September 27, 2019, after the parties had briefed the issue of the Settlement

Agreement’s plain meaning, see A-577–603; A-604–18, and after hearing argument on the dispute,

A-619–66, the Bankruptcy Court issued its ruling during a telephonic conference, A-3–19

(“Decision”). In the course of that ruling, the Bankruptcy Court acknowledged that, “[i]t may be

that the parties intended the monetization process to conclude at the expiration of the 15-month

window and for whatever reason the [Zohar Funds] and others have changed their minds.”

Decision at 14:23–15:1. Nevertheless, the Bankruptcy Court adopted the Zohar Funds’ proffered

interpretation, holding that “the settlement agreement unambiguously provides for the

continuation of the monetization process following the expiration of the 15-month window.” Id.

at 9:6–8; see also id. at 15:14–16 (“[T]he terms of the Settlement Agreement are clear that the

monetization process is to continue following the expiration of the 15-month window.”). The

Bankruptcy Court concluded that the mandatory joint monetization process under Paragraph 12

would not end until “one of two conditions occur: mutual agreement in writing to terminate the

settlement agreement or the full-payment date,” id. at 10:9–11, even though these conditions may



                                                15
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 22 of 40 PageID #: 881



never be met.9 That same day, the Bankruptcy Court entered the Order that is the subject of this

appeal, declaring that “[t]he Monetization Process for all Group A Portfolio Companies shall

continue until terminated by mutual written agreement of the parties to the Settlement Agreement,

such agreement to be granted or withheld in their respective sole discretion, or until the Full

Payment Date.” Order at 2.10

         On September 30, 2019, the Settlement Agreement’s 15 Month Window expired and, with

it, the provisions staying litigation and tolling the parties’ causes of action.11 Accordingly, and

consistent with the express of right of “all parties to the chapter 11 cases” to “exercise any and all

rights available under applicable law” upon expiration of the 15 Month Window, Patriarch re-

commenced certain actions and instituted new litigation as it deemed appropriate and necessary.

Patriarch also timely noticed this appeal. ECF 1.




 9
    As noted above, the Full Payment Date is not a date certain, but rather “[t]he date on which the
parties or the classes of noteholders on Exhibit A [to the Settlement Agreement] are [p]aid in
[f]ull,” Settlement Agmt. at 1, which may never occur.
 10
    The Order does not purport to compel Ms. Tilton’s specific performance of the purported joint
monetization obligation under Paragraph 12—nor could it. See Dillman v. Chaffinch, No. 02-509,
2003 WL 22415874, at *2 (D. Del. Oct. 2, 2003) (“In Delaware, as well as many other
jurisdictions, it is a well-settled principle that performance of a contract for personal services,
even of a unique nature, will not be affirmatively and directly enforced.“) (internal quotations
omitted); see also A-624 at line 5 (Debtors’ counsel, stating, “[w]e’re not seeking specific
performance”). But for the avoidance of doubt, Patriarch expressly reserves the right to challenge
any attempt by the Zohar Funds (or any other party) to compel Ms. Tilton’s specific performance
under Paragraph 12, as well as any claim seeking damages.
 11
    The parties mutually agreed to extend the 15 Month Window, which was originally set to
expire on August 21, 2019, until after the Bankruptcy Court issued a ruling on joint monetization
dispute. See A-260–61.


                                                 16
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 23 of 40 PageID #: 882



                                             ARGUMENT

       I.          The Bankruptcy Court Erred in Failing to Give Effect to the Entire Settlement
                   Agreement, Expressly Incorporated by Paragraph 12, Which Unambiguously
                   Limits the Joint Monetization Process to the Fifteen Month Window.

            Under Delaware law, “[t]he basic rule of contract construction gives priority to the

intention of the parties.” E.I. du Pont, 498 A.2d at 1113.12 “In upholding the intentions of the

parties, a court must construe the agreement as a whole, giving effect to all provisions therein.”

Id.; see also Chi. Bridge & Iron Co. N.V. v. Westinghouse Elec. Co. LLC, 166 A.3d 912, 926–27

(Del. 2017) (A contract must be “read in full and situated in the commercial context between the

parties.”). “Contract language cannot be construed in a vacuum.” In re Cendant Corp. Sec. Litig.,

181 F. App’x 206, 209 (3d Cir. 2006). “Moreover, the meaning which arises from a particular

portion of an agreement cannot control the meaning of the entire agreement where such inference

runs counter to the agreement’s overall scheme or plan.” In re Stone & Webster, 558 F.3d at 234

(quoting E.I. du Pont, 498 A.2d at 1113). Here, the Bankruptcy Court’s Order compelling

continuation of a joint monetization process after expiration of the 15 Month Window “runs

counter to” the Settlement Agreement’s overall scheme and its component parts—as well as a

proper reading of Paragraph 12 itself—and should be reversed. E.I. du Pont, 498 A.2d at 1114

(reversing erroneous interpretation of contract); see also A-591–94.

            The deal at the heart of the Settlement Agreement—its purpose and intent, as reflected in

its four corners—was to provide a 15-month reprieve from litigation and other activities

antithetical to successful monetization so that the parties could work together during that

“breathing spell” to monetize the Group A Portfolio Companies and maximize value for all

stakeholders. See supra SOC Pt. III. Ms. Tilton would be temporarily obligated, during that 15


 12
    The parties do not dispute, and the Bankruptcy Court agreed, that Delaware law governs
interpretation of the Settlement Agreement. See Decision at 3:9–14.

                                                   17
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 24 of 40 PageID #: 883



Month Window, to work jointly with the CRO; and in exchange, the CRO would be able to

participate in Group A Portfolio Company sales and refinancing in which the CRO (and Debtors)

otherwise had no right to be involved. See id. Pts. I & III. That is why the Settlement Agreement

time and again delineates the various respects in which the parties will return to the status quo ante

upon expiration of the 15 Month Window (with limited exceptions not relevant here). It is in the

context of, and with reference to, this overall scheme that the Settlement Agreement’s constituent

parts must be construed. See, e.g., Chi. Bridge & Iron Co., 166 A.3d at 913–14. Indeed, the

provision on which the Bankruptcy Court’s Order is premised—Paragraph 12, which requires that

Ms. Tilton and the CRO “work jointly as outlined herein to monetize the Group A Portfolio

Companies” unless one of two conditions are met—“calls special attention to the cardinal rule that

one paragraph in a contract, cannot be read in isolation, but must be read within the context of the

entire instrument.” Hudson, 252 A.2d at 169 (discussing the term “herein”) (emphasis added); see

also D GYMS, LLC. v. Robino-Bay Court Plaza, LLC, No. 3649, 2009 WL 196299, at *3 n. 17

(Del. Ch. Jan. 15, 2009) (citing Hudson approvingly and quoting same).           Here, that includes

expiration of the joint monetization process at the conclusion of the 15 Month Window.

         The Bankruptcy Court contravened this canon of interpretation by divorcing the joint

monetization process from the 15 Month Window to which it is deliberately and inextricably tied

in the Settlement Agreement. It erroneously concluded that none of the provisions in the

Settlement Agreement “limit the [joint monetization] process to the time period during the

15-Month Window,” Decision at 9:19–23, while ignoring numerous provisions that do just that.

For example:

             Paragraph 9 guarantees that Ms. Tilton will remain in her positions at the helm of the
              Group A Portfolio Companies—a prerequisite to her ability to jointly monetize those
              companies—during the 15 Month Window only. See Settlement Agmt. ¶ 9. Now that



                                                  18
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 25 of 40 PageID #: 884



              the 15 Month Window has expired, various parties may seek to remove Ms. Tilton from
              the Group A Portfolio Companies.

             Paragraphs 14, 15, and 19 toll causes of action and stay value-destructive litigation
              among the parties during the 15 Month Window only—conditions that the parties
              recognized as an essential to joint monetization. See supra SOC Pts. III & IV. Lest
              there be any confusion as to whether the stay imposed by these paragraphs is tied to the
              joint monetization process, Paragraph 14 expressly links the two, providing that status
              quo orders affecting control of three Portfolio Companies will be held in abeyance
              “during the 15 Month Window . . . with respect to the Monetization Process.” Id.
              ¶ 14 (emphasis added). Now that the 15 Month Window has expired, litigation is
              permitted to restart. Id. ¶¶ 14, 15, 19. Patriarch has already exercised its right to
              resume and commence litigation, and the other parties to the Settlement Agreement are
              free to do the same, with the CRO and Independent Director expressly authorized to
              pursue litigation concerning the Portfolio Companies’ ownership and control. That
              litigation poses an existential threat to the joint monetization process, as the Zohar
              Funds’ own Independent Director has recognized. See infra Arg. Pt. III.

             Paragraph 20 requires that Ms. Tilton “first consult[] with the CRO” before taking
              certain actions on behalf of the Portfolio Companies, and that she operate the Portfolio
              Companies in the “ordinary course” during the 15 Month Window only. Now that the
              15 Month Window has expired, Ms. Tilton is no longer obligated to consult with the
              CRO before taking certain actions—a fact that renders the prospect of a “joint”
              monetization process impracticable, to say the least. Instead, Ms. Tilton is authorized
              to take unilateral actions on behalf of the Portfolio Companies, including actions
              outside the ordinary course of business that may frustrate any prospect of joint
              monetization. See id. ¶ 20.

             Paragraph 6 bars the Zohar Funds’ administrative agent, during the 15 Month Window
              only, from taking certain actions against the Portfolio Companies that would impede
              their monetization. Now that the 15 Month Window has expired, the administrative
              agent may take various actions, such as declaring defaults by the Portfolio Companies
              or foreclosing upon those companies’ assets, which would inhibit—or altogether
              preclude—their monetization. Id. ¶ 6.

         Individually and together—including Paragraph 14’s express reference to “the 15 Month

Window . . . with respect to the Monetization Process”—these provisions leave no doubt that the

joint monetization process is inextricably intertwined with, dependent on, and temporally limited

to, the Settlement Agreement’s 15 Month Window.

         Paragraph 12 is no exception: When read in light of the Settlement Agreement as a whole

and together with the provisions that Paragraph 12 expressly incorporates, it is clear that


                                                  19
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 26 of 40 PageID #: 885



Paragraph 12 sets out the limited circumstances in which the joint monetization process for the

Group A Portfolio Companies may be terminated during the 15 Month Window, namely: (i) if the

parties mutually agree to terminate the Settlement Agreement earlier, or (ii) if the noteholders are

paid in full prior to that date. See id. ¶ 12. Moreover, the 15 Month Window’s temporal limitation

is clearly incorporated into Paragraph 12 when it sets out—before listing the conditions for early

termination—the threshold constraint that Tilton and the CRO “shall work jointly as outlined

herein to monetize the Group A Portfolio Companies.” Id. (emphasis added). The Bankruptcy

Court’s contrary reading, which compels the continuation of the joint monetization process for the

Group A Portfolio Companies indefinitely, even after expiration of the 15 Month Window,

interprets Paragraph 12 in a manner that “runs counter to the agreement’s overall scheme or plan.”

E.I. du Pont, 498 A.2d at 1113.

         The Bankruptcy Court acknowledged that the parties “may” have “intended the

monetization process to conclude at the expiration of the 15-month window and for whatever

reason the [Zohar Funds] and other have changed their minds,” Decision at 14:23–15:1, but

ultimately concluded that, “[i]f the parties intended for the joint monetization process to end at the

conclusion of the 15-month window, . . . they could have easily drafted Paragraph 12 to reflect

such an intent,” id. at 10:13–16. As set forth above, the parties did draft Paragraph 12 to reflect

such an intent—specifically, to incorporate the 15 Month Window that is a fundamental feature of

the agreement—by stating that Tilton and the CRO “shall work jointly as outlined herein.”

Settlement Agmt. ¶ 12 (emphasis added); see also Hudson, 252 A.2d at 169. And while the

Bankruptcy Court offered alternative formulations of Paragraph 12 that, in its view, would have

more clearly incorporated the 15 Month Window into that provision, see Decision at 10:13–25,

that exercise does not in any way undermine that the joint monetization process is, in fact, limited



                                                 20
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 27 of 40 PageID #: 886



to the 15 Month Window under a proper reading of Paragraph 12 as it was written. See In re

Ryckman Creek Res., LLC, No. 16-10292, 2018 WL 4178692, at *6 (Bankr. D. Del. Aug. 29, 2018)

(adopting interpretation of provision notwithstanding argument that the parties “could have

written” that provision more “clear[ly]” had they intended such a meaning) (alteration and ellipsis

omitted). “Simply put, it is the court’s job to interpret what is written, not to ‘write it better.’” Id.

The weight placed by the Bankruptcy Court on a hypothetical formulation of Paragraph 12 that, in

its estimation, would have been more clear, is particularly problematic in light of its

acknowledgement that the parties’ mediation term sheet, which was subsequently approved as the

Settlement Agreement, is as a whole “not a perfectly drafted document.” Decision at 8:13–14.

         The Bankruptcy Court agreed that Paragraph 12 mandates reference to other provisions in

the Settlement Agreement. See id. at 12:22–13:5. However, it held that the phrase “as outlined

herein” points only to those “provisions that describe the agreed-upon manner in which the [joint]

monetization process will occur,” id. at 12:22–13:5—a category that the Bankruptcy Court

declined to define further, except to identify Paragraph 10 as one example—to the exclusion of

temporal limitations on the joint monetization process. Id. That interpretation was erroneous and

requires reversal.

         First, there is no textual basis for the distinction drawn. The term “as outlined herein” is

broad and unvariegated; it references each and every other part of the Settlement Agreement—

“the entire instrument.” Hudson, 252 A.2d at 169. If Paragraph 12 by its terms must be interpreted

by reference to the entire agreement—and it must—then the Court erred in artificially excluding

exactly those provisions that establish Patriarch’s reading.         Second, there is no principled

substantive basis on which to distinguish between the provisions detailed above, which are

essential components of the joint monetization process and are limited by the 15 Month Window,



                                                   21
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 28 of 40 PageID #: 887



and the provisions that the Bankruptcy Court deemed incorporated into Paragraph 12. Compare

Decision at 13:3–5 (Paragraph 10 “discuss[es] information sharing, coordinating meetings,

selecting professionals, and the like” between Ms. Tilton and the CRO), with, e.g., Settlement

Agmt. ¶ 20 (requiring Ms. Tilton’s consultation with the CRO before taking certain actions during

the 15 Month Window). That abridged reading of “as outlined herein” is untenable.

      II.         The Bankruptcy Court Erred in Interpreting the Settlement Agreement in a
                  Manner that Nullifies Essential Terms of the Parties’ Agreement.

         It is a “cardinal rule” of Delaware contract interpretation that “all contract provisions

[should] be harmonized and given effect where possible.” Martin Marietta, 68 A.3d at 1225.

Courts “will not read a contract to render a provision or term ‘meaningless or illusory.’” Osborn,

991 A.2d at 1159 (internal citation omitted); see also, e.g., Sonitrol Holding Co., 607 A.2d at 1183

(“Under general principles of contract law, a contract should be interpreted in such a way as to not

render any of its provisions illusory or meaningless.”). Here, the Zohar Funds’ erroneous

interpretation of Paragraph 12—which the Bankruptcy Court adopted—effectively renders

multiple key elements of the Settlement Agreement null and void. See A-594–95.

         First, the Bankruptcy Court’s interpretation guts Paragraph 25 of the Settlement

Agreement by vitiating rights expressly granted therein. See Del. Exp. Shuttle, Inc. v. Older, No.

19596, 2002 WL 31458243, at *7 (Del. Ch. Oct. 23, 2002) (refusing to interpret a contractual

provision in a manner which would “render [another provision] void”). There is no dispute that

Ms. Tilton must retain “full authority on behalf of” the Group A Portfolio Companies, pursuant to

Paragraph 10, if she is required to jointly monetize them. See Decision at 9:16–23 (interpreting

Paragraph 10 as continuing beyond the 15 Month Window); accord A-639; A-612. Ms. Tilton

cannot be removed from the Group A Portfolio Companies and stripped of that authority, as doing

so would destroy any prospect of joint monetization. And yet, Paragraph 25 unambiguously


                                                22
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 29 of 40 PageID #: 888



authorizes the CRO to “tak[e] action to remove [Ms.] Tilton as a director or manager of the Group

A Portfolio Companies” “upon expiration of the 15 Month Window.” Settlement Agmt. ¶ 25

(“Upon the expiration of the 15 Month Window, all parties to the chapter 11 cases shall have and

may exercise any and all rights available under applicable law.”). The Bankruptcy Court’s

interpretation thus depends upon—and necessarily compels—the non-exercise of rights that

Paragraph 25 expressly grants. Indeed, the Zohar Funds’ Independent Director recognized the

fundamental incompatibility of an ongoing joint monetization process with the exercise of rights

granted under Paragraph 25 by representing that, if “the [Bankruptcy] Court were to adopt the

Debtors’ interpretation of the Settlement Agreement and allow the monetization process to

continue,” he would “seek a stay” of the very litigation that Paragraph 25 authorizes. A-530. This

Court should therefore “decline[] to adopt an interpretation” of Paragraph 12 that “rob[s]”

Paragraph 25 of its meaning. Martin Marietta, 68 A.3d at 1221.

         Second, the Bankruptcy Court’s interpretation of Paragraph 12 renders meaningless the

limited 15-month period for multiple other provisions in the Settlement Agreement. See Intel

Corp. v. Broadcom Corp., 173 F. Supp. 2d 201, 220 (D. Del. 2001) (refusing to adopt interpretation

that would “read[] out” terms of other provisions). As set forth above, the Order requires that Ms.

Tilton continue working jointly to monetize Group A Portfolio Companies after expiration of the

15 Month Window, with full authority to act on their behalf. See supra pp. 22–23. But she cannot

do so unless, pursuant to Paragraph 9, she “remain[s] in her position as director, manager and

officer, as applicable, of the [those companies],” with all parties barred from “tak[ing] action to

remove” her from those positions. Settlement Agmt ¶ 9. Accordingly, despite that the fact that

Paragraph 9 is expressly limited to “the 15 Month Window,” id., it must be effectively extended

concurrently with the ongoing joint monetization process that the Order requires in order for the



                                                23
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 30 of 40 PageID #: 889



joint monetization process to proceed. The same is true for the provisions that stay litigation

seeking to wrest equity control and ownership of the Group A Portfolio Companies from Ms.

Tilton during the 15 Month Window. See id. ¶¶ 14, 15. Although those provisions are by their

plain terms limited to the 15 Month Window, the Bankruptcy Court’s Order requires that they

effectively remain in place indefinitely.

         Third, the Bankruptcy Court’s interpretation renders meaningless Paragraph 14’s explicit

reference to “the 15 Month Window or 18 Month Extended Window with respect to the

Monetization Process involving any Group A Portfolio Company.” Id. ¶ 14 (emphasis added).

Interpreting the joint monetization process as proceeding independently from the Settlement

Agreement’s 15 Month Window, see Decision at 9:18–23, ignores Paragraph 14’s unambiguous

language linking the two. Accordingly, the Bankruptcy Court erred in failing to “give[ ] effect”

to—or even acknowledge—Paragraph 14’s express language. See, e.g., Martin Marietta, 68 A.3d

at 1225.

         The Bankruptcy Court summarily concluded that it was “unable to identify any provision

that would be rendered meaningless . . . if the monetization process continues,” Decision at 14:3-5,

but it failed to explain how the foregoing provisions could possibly be reconciled with its

interpretation. Instead, it erroneously concluded that “Paragraphs 10 and 3, in which the parties

agreed to a joint monetization process of the Group B portfolio companies and when the parties

would discuss such a process[,] would be rendered meaningless and nonsensical” by Patriarch’s

interpretation, see id. at 14:7–11, presumably because it misunderstood Patriarch’s position to be

that there can be no monetization process—even on a negotiated basis for Group B Portfolio

Companies—after the expiration of the 15 Month Window. But in point of fact, Paragraph 3

requires the parties to “negotiate in good faith on how to monetize the Group B Portfolio



                                                24
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 31 of 40 PageID #: 890



Companies” if full payment has not occurred by the end of “the 15 Month Window,” and it is

therefore the Order extending the joint monetization process indefinitely that creates a conflict

between Paragraphs 10 and 3. Specifically, the Bankruptcy Court determined that Paragraph 10,

which refers to both the Group A and Group B Portfolio Companies, “describes the agreed-upon

manner in which the monetization process will occur.” Decision at 9:19–23, 13:1–3. If that is

true, and Paragraph 10 were intended to survive beyond the 15 Month Window’s expiration (as

the Order requires and the Zohar Funds maintain), then there would be no need for the parties to

“negotiate in good faith on how to monetize the Group B Portfolio Companies” at the end of the

15 Month Window, as Paragraph 3 requires, and no way to make sense of the latter provision.

Instead, the parties would remain bound by Paragraph 10’s monetization process.

         In short, Patriarch’s interpretation is the only way to “harmonize[ ] and give[ ] effect” to

all of the Settlement Agreement’s provisions. Martin Marietta, 68 A.3d at 1225.

       III.       The Bankruptcy Court Erred in Adopting an Interpretation of the Settlement
                  Agreement that Produces Absurd Results.

         “Delaware adheres to the ‘objective’ theory of contracts, i.e., a contract’s construction

should be that which would be understood by an objective, reasonable third party.” Osborn, 991

A.2d at 1159 (citation omitted). “An interpretation is unreasonable if it ‘produces an absurd result

or one that no reasonable person would have accepted when entering the contract.’” AgroFresh,

257 F. Supp. 3d at 656 (quoting Osborn, 991 A.2d at 1160) (declining “to accept an interpretation

that would produce an absurd result”). In determining whether an interpretation produces an

absurd result, courts do not merely analyze the current state of affairs; courts also consider the

nonsensical outcomes that a given interpretation threatens to produce. See, e.g., Charney v. Am.

Apparel, Inc., No. 11098, 2015 WL 5313769, at *13 (Del. Ch. Sept. 11, 2015) (considering

hypothetical effect of proffered interpretation and rejecting that interpretation where it would


                                                 25
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 32 of 40 PageID #: 891



produce absurd result); Miramar Police Officers’ Ret. Plan v. Murdoch, No. 9860, 2015 WL

1593745, at *9 (Del. Ch. Apr. 7, 2015) (considering hypothetical “[e]xamples . . . demonstrating

the absurdity of [party’s] argument”).      Here, the Bankruptcy Court erred by adopting an

interpretation of Paragraph 12 that produces patently absurd results that no reasonable person

would have accepted—and which Patriarch did not accept—when negotiating the Settlement

Agreement. See A-595–99.

         First, “[i]t stretches the bounds of reason” to conclude that any person—let alone a

sophisticated business woman with numerous other business ventures—would have agreed to

participate in mandatory joint monetization efforts of indeterminate and potentially perpetual

duration. Osborn, 991 A.2d at 1160–61 (holding that it was absurd to find that appellant “would

sell her property for a mere pittance based on an undefined, unspecified, implicit term”). That

conclusion is even more preposterous here, where the consideration for a potentially lifelong

obligation—namely, the cessation of hostilities—was limited to a now-expired period of

15 months. The Bankruptcy Court concluded that its interpretation did not produce an absurd

result because “Ms. Tilton’s cooperation in the monetization process is not endless,” as “[t]he clear

terms indicate that it will end when the full-payment date is reached or the parties mutually agree

to terminate the settlement agreement.” Decision at 14:19–22. But it is indisputable (and Debtors

do not dispute) that neither of the triggering events set out in Paragraph 12—full payment of certain

stakeholders and an agreement by the parties to terminate the Settlement Agreement—is certain to

occur. On the contrary, the joint monetization process appears unlikely to result in full payment,

having already proved unsuccessful under circumstances that were designed to facilitate the

process. See SOC Pts. III–V. And because the Settlement Agreement remains in place unless

every party agrees in its “sole respective discretion” to terminate that agreement, Ms. Tilton’s



                                                 26
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 33 of 40 PageID #: 892



release under the Order is at the mercy of the very parties to whom she is adverse and who are

seeking indefinite continuation of the joint monetization process. Settlement Agmt. ¶ 12.

         Second, the Bankruptcy Court’s Order illogically compels the joint monetization process

to continue concurrent with value-destroying litigation that effectively frustrates any prospect of

full repayment.         See 2009 Caiola Family Trust, 2014 WL 1813174, at *10–11 (rejecting

interpretation that would produce “arguably absurd consequences” that would be “inconsistent

with” the “framework” set forth in “other sections of the Agreement”). The purpose of the

Settlement Agreement—as declared by the Zohar Funds when seeking the Bankruptcy Court’s

approval of the agreement and as reflected in the Settlement Agreement’s overall structure—was

to stay value-depressive litigation and other adverse actions so that the parties could engage in a

joint process to monetize the Group A Portfolio Companies and maximize value for all Zohar Fund

Stakeholders. See supra SOC Pts. III & IV. But even with a stay of litigation during the 15 Month

Window, the joint monetization process proved “exceedingly difficult” and largely unsuccessful.

A-530. No reasonable person would have agreed to extend that process without the concomitant

stay—especially where that process requires Ms. Tilton to work with parties that have or may soon

become adversaries once more.

         Now that the stay and tolling provisions have expired, Ms. Tilton has resumed and initiated

new litigation, as the Settlement Agreement authorizes her to do. See supra SOC Pt. V; Arg. Pt. I.

And while the CRO and Independent Director have not yet recommenced value-destructive

litigation concerning ownership and control of the Group A Portfolio Companies, those actions

are no longer barred by Settlement Agreement’s stay provisions. See supra SOC Pt. III; Arg. Pt. I.

The Settlement Agreement should not be interpreted to embody an agreement between the parties

to require joint monetization under these circumstances, where litigation among the parties has



                                                 27
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 34 of 40 PageID #: 893



resumed and the looming threat of value-destructive actions concerning the Group A Portfolio

Companies precludes their successful joint monetization.13

         Indeed, the Zohar Funds’ Independent Director conceded the absurdity of this scenario

when he told the Bankruptcy Court that he would “seek a stay of all internecine litigation between

all Zohar Stakeholders over prepetition conduct” if the joint monetization process were required

to continue, given that “the sales process ha[d] [already] proven exceedingly difficult without any

distraction from litigation.” A-530; see also A-560 at lines 2–7 (Independent Director would “not

permit the litigation to begin and allow the monetization to go forward”). His counsel subsequently

reiterated that point, acknowledging that the “litigation and chaos” unleashed upon expiration of

the 15 Month Window would be “depressive on price.” A-638 at lines 9–8. Notwithstanding these

concessions, he took the position that a mandatory joint monetization process amidst value-

depressive chaos should proceed because the Group A Portfolio Companies could be monetized

through an indiscriminate process of “convert[ing] [them] to cash quickly and cheaply,” A-638 at

lines 3–5—i.e., fire-sales—rather than through a process that “realizes the[ir] highest and best

price,” A-637 at lines 7–12; cf. Toibb v. Radloff, 501 U.S. 157, 163 (1991) (recognizing “general

[Bankruptcy] Code policy of maximizing the value of the bankruptcy estate”); In re Innkeepers

USA Trust, 442 B.R. 227, 235 (S.D.N.Y. 2010) (explaining that “it is ‘Bankruptcy 101’ that a

debtor and its board of directors owe fiduciary duties” to “maximize the value of the estate”).




 13
    The fact that other parties have not yet exercised their rights to pursue litigation does not make
the interpretation endorsed by the Bankruptcy Court any less absurd. The question is not whether
the present situation is absurd (it is), but whether a reasonable person would have agreed to terms
of a contract that would foreseeably produce absurd results. See Charney, 2015 WL 5313769, at
*13 (“[A] example” of the absurd results that a proffered interpretation could produce “m[ight]
seem extreme, but from a legal perspective, it is not so different from the present situation.”).

                                                 28
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 35 of 40 PageID #: 894



         The Independent Director argued—and the Bankruptcy Court appears to have agreed, see

Decision at 13:15–19—that so long as a joint monetization process following expiration of the

15 Month Window is possible, it is not absurd. That argument misunderstands—and, in the Zohar

Funds’ case, misrepresents—the purpose of the Settlement Agreement and the relevant inquiry

under Delaware law. See supra SOC Pt. III; Arg. Pt. I; see also ECF 19, ¶ 15 (representing that

the monetization process “embraces a value-maximizing . . . strategy to sell and/or refinance the

Portfolio Companies”) (emphasis added). That the parties could, conceivably, attempt to jointly

monetize Group A Portfolio Companies under the cloud of value-depressive of litigation does not

make an interpretation compelling such a result any less absurd. The relevant inquiry is whether

a “reasonable person would have accepted” this result “when entering the contract,” AgroFresh,

257 F. Supp. 3d at 656 (quoting Osborn, 991 A.2d at 1159), and the undeniable answer to that

question is “no.” Ms. Tilton owns the Zohar Funds and has an undisputed right to any remaining

proceeds from sales of the Group A Portfolio Companies after noteholders and other stakeholders

are paid. Supra SOC Pt. I. She has run the Group A Portfolio Companies for years, investing

hundreds of millions of dollars and countless hours working to turn them around. See id. No

reasonable person in Ms. Tilton’s position would have agreed to sacrifice the long-term goal of

maximizing their value, and instead permit a process in which she would be forced to allow them

to be “quickly and cheaply” converted into cash under conditions that necessarily and dramatically

reduce their value after 15 months. The Order compelling this result should therefore be rejected

as a matter of law.

       IV.        At the Very Least, the Settlement Agreement Is Ambiguous as to the Length
                  of Ms. Tilton’s Joint Monetization Obligation, in which Case this Court
                  Should Vacate the Order and Remand for Further Proceedings.

         Patriarch maintains that the only reasonable interpretation of the Settlement Agreement,

when read as a whole, is that it limits the mandatory joint monetization process for the Group A

                                                29
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 36 of 40 PageID #: 895



Portfolio Companies to a period of 15 months. At the very least, however, the Settlement

Agreement is ambiguous, in which case this Court should vacate the Bankruptcy Court’s Order

and remand with instructions to permit the discovery sought by Patriarch and the consideration of

extrinsic evidence concerning the parties’ intent. See A-598; see also A-582.

         “When a contract’s plain meaning, in the context of the overall structure of the contract, is

susceptible to more than one reasonable interpretation, courts may consider extrinsic evidence to

resolve the ambiguity.” Salamone, 106 A.3d at 374. In fact, a contract may be ambiguous even

where a proffered interpretation “seems strained” and a competing interpretation “seems more

linguistically likely,” as long as the court “cannot rule [either] out as a possible reading.” Sunline,

206 A.3d at 848, 839. For example, in Sunline, the Delaware Supreme Court reversed a lower

court’s contract interpretation and remanded that case for discovery where the appellant identified

“conceivably conflicting terms” that could not be “indisputably reconciled.” See id. at 839–40.

Additionally, in Coyne v. Fusion Healthworks, LLC, No. 2018-0011, 2019 WL 1952990, at *8

(Del. Ch. Apr. 30, 2019), the Delaware Court of Chancery held that a contractual provision was

ambiguous where one interpretation “fairly track[ed] the plain language of the provision” but

“produce[d] a result that [was] arguably absurd.”

         Here, when Paragraph 12 is construed not merely in isolation but “in the context of the

overall structure of the contract,” as it must be, Salamone, 106 A.3d at 374, it is at the very least

“susceptible [to the] reasonable interpretation” that the joint monetization process for the Group A

Portfolio Companies is limited to a period of 15 months, id. At a minimum, Patriarch has identified

“conceivably conflicting terms” that “cannot be indisputably reconciled” without resort to extrinsic

evidence, Sunline, 206 A.3d at 839–40, and patently absurd results that the Bankruptcy Court’s

interpretation produces, see Coyne, 2019 WL 1952990, at *8; see supra Arg. Pts. II & III.



                                                  30
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 37 of 40 PageID #: 896



         The consideration of extrinsic evidence would be particularly appropriate here, where the

meditation term sheet that became the parties’ final “Settlement Agreement,” supra SOC Pt. III,

is indisputably “not a perfectly drafted document,” as the Bankruptcy Court noted when

interpreting the Settlement Agreement here. Decision at 8:13–14. As the Bankruptcy Court

acknowledged, the Settlement Agreement suffers from “imperfections,” including “at least two

paragraphs that . . . necessitate follow-up negotiation and specifics,” as well as “nonsubstantive

scrivener errors.”      Id. at 8:13–17.    And while the Bankruptcy Court reported that the

“imperfections” did not affect its analysis as to the issue here, id. at 9:1–3, the Zohar Funds

expressly relied on one of the paragraphs requiring “follow-up negotiation and specifics,” id. 8:13–

17, in their briefing below, see A-611.

         Accordingly, at the very least, the Bankruptcy Court should have considered extrinsic

evidence regarding the parties’ intent before subjecting Ms. Tilton to an ongoing, potentially

interminable, joint monetization obligation. Although the Bankruptcy Court remarked that, “[i]t

may be that the parties intended the monetization process to conclude at the expiration of the

15-month window and for whatever reason the debtors and others have changed their minds,”

Decision at 14:23–15:1 (emphasis added), the Zohar Funds’ representations in prior court filings

leave no doubt that they intended and understood the Settlement Agreement to set forth a “process

to monetize the Debtors’ assets over . . . 15 [] months,” A-165; accord A-208 (referencing a

“period of 15 months to monetize their assets”); see also supra SOC Pt. IV. Accordingly, this

Court should, at minimum, vacate the Bankruptcy Court’s Order and remand for the development

and consideration of extrinsic evidence.




                                                31
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 38 of 40 PageID #: 897



                                          CONCLUSION

         For the foregoing reasons, Appellants respectfully request that this Court reverse the Order

or, alternatively, vacate the Order and remand with instructions to permit discovery and the

consideration of extrinsic evidence concerning the parties’ intent.

Dated: November 8, 2019

                                               COLE SCHOTZ P.C.

                                               By:     Patrick J. Reilley___________
                                               Norman L. Pernick (No. 2290)
                                               G. David Dean (No. 6403)
                                               Patrick J. Reilley (No. 4451)
                                               500 Delaware Avenue, Suite 1410
                                               Wilmington, DE 19801
                                               Telephone: (302) 652-3131
                                               Facsimile: (302) 652-3117
                                               npernick@coleschotz.com
                                               ddean@coleschotz.com
                                               preilley@coleschotz.com

                                                      – and –

                                               GIBSON, DUNN & CRUTCHER LLP
                                               Randy M. Mastro (admitted Pro Hac Vice)
                                               Mary Beth Maloney (admitted Pro Hac Vice)
                                               Akiva Shapiro (admitted Pro Hac Vice)
                                               200 Park Avenue
                                               New York, NY 10166-0193
                                               Telephone: (212) 351-4000
                                               Facsimile: (212) 351-4035
                                               rmastro@gibsondunn.com
                                               mmaloney@gibsondunn.com
                                               ashapiro@gibsondunn.com

                                               Robert Klyman (admitted Pro Hac Vice)
                                               333 South Grand Avenue
                                               Los Angeles, CA 90071-3197
                                               Telephone: (213) 229-7000
                                               Facsimile: (213) 229-70520
                                               rklyman@gibsondunn.com

                                               Monica K. Loseman (admitted Pro Hac Vice)
                                               1801 California Street, Suite 4200

                                                 32
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 39 of 40 PageID #: 898



                                   Denver, CO 80202-2642
                                   Telephone: (303) 298-5784
                                   Facsimile: (303) 313-2828
                                   mloseman@gibsondunn.com

                                   Counsel to Appellants Lynn Tilton and the
                                   Patriarch Stakeholders




                                     33
57772/0001-18123989v1
Case 1:19-cv-01874-MN Document 38 Filed 11/08/19 Page 40 of 40 PageID #: 899




                               CERTIFICATE OF COMPLIANCE

         Pursuant to Fed. R. Bankr. P. 8015(h), the undersigned hereby certifies that this brief

complies with the type-volume limitation of Fed. R. Bankr. P. 8013(f)(3)(A).

         1. Exclusive of the exempted portions of the brief specified in Fed. R. Bankr. P. 8015(g),

            the brief contains 10,658 words.

         2. The brief has been prepared using Microsoft Word. The undersigned has relied upon

            the word count feature of this word processing software in preparing this certificate.



                                                                      Dated: November 8, 2019

                                                                      /s/ Patrick J. Reilley




57772/0001-18123989v1
